DRUMMOND, District Judge.
I think the men had no right to refuse to obey the orders of the captain. The vessel was not in a safe place, but was at anchorage, where there was more or less danger in case of a change of weather, and the double pay for Sunday’s work cannot be considered a part of the contract under which these men shipped. The very fact that the men demanded double pay, and consented to go to work if double pay was given, shows they did not understand it as a part of the contract, but simply claimed it because they were at Oconto, where, it was alleged, the custom was, if they worked oh Sunday, they should have double pay. If it was a part of the contract, they ought to have done the work and relied upon the contract. It is not a case of a vessel in harbor, moored to the wharf, or with a safe anchorage, free from the winds and tempest, but where the vessel was in an exposed condition, and the sailors had no more right to refuse to work on Sunday there than if they had been on the open lake. Again, they did not refuse to work for the reason that they were doing violence to their conscience. All that they wanted was double pay.
The captain had a right to discharge them for this disobedience, and, if he had contented himself with doing that at the proper time, and under the proper circumstances, I should have refused all compensation to the men, on the ground of forfeiture of wages for the disobedience. But the act of disobedience was under claim of right The seamen insisted that, under the custom that existed there, the captain could not call upon them to work under that contract, and that it was optional with them whether they should work or not The captain was guilty of a rather contemptible mode of punishment by depriving them of necessary comforts when the weather was inclement
Under the circumstances, the libellants will be allowed their wages from Chicago to Oconto, and their fare back to Chicago.